Felton, J.
Where a local agent’s contract with the insurance company he represented specifically provided that he was not authorized under any circumstances to receive payments or issue receipts for deferred or renewal premiums, and where the insurance policy sued on provided that only the first year’s premium might be paid to the agent, when an insured owed a balance on his first year’s premium, even if it was the agent’s part thereof and the agent had agreed to extend the time of payment, the policy was not kept in force by a receipt issued by the agent for a sum sufficient to cover a part of the second year’s premium, whether the receipt showed on its face that it was for first annual premium or not; the *574evidence showing that the agent did not remit the money so paid to the company,-and that it was not accepted by it. Under these facts the policy in this case was not in force at the death of the insured. s The verdict for the insurance company was demanded by the evidence; and if there were errors in the court’s charge, they were immaterial. There was no error in overruling the motion for new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.